 

 

Oo Co NAN HD WO FP WD HPO =

NO wo PO HW bP PDO NO NYO NO KF FF KF KF KF RF RPO RESUS
oo St BN ON BP BD NYU SYhlUCUCOOOUCUCNOUUCLCUCOUOROW UNS ONC RO NL tt

 

 

  

JAN

ys. vistRicT COM na
EASTERN DISTRICT

BY DEPUTY CLERK

CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case Ne: 1:19-CR-00268-1-LJO
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
FERNANDO VALENCIA, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he/she is financially unable
to obtain counsel and wishes counsel be appointed to represent him/her. Therefore, in the
interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED Darryl Young is appointed, in place of the Federal
Defenders, to represent the above defendant in this case effective nunc pro tunc to January 7,

2020.

This appointment shall remain in effect until further order of this court.

IT IS SO ORDERED.

Dated: _ January 13, 2020 Isle hey
UNITED STATES MAGISTRATE JUDGE

 

 
